DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 4, the recitation “wherein the walls act as channels to covey fluid in a single direction” is new matter.  The originally filed disclosure provides no support for this limitation, and Applicant has failed to provide any evidence to the contrary.  The wall (singular) of the disclosure, does not “act as a channel,” but rather partially defines a channel, and does not “convey fluid in a single direction,” but rather, is serpentine and explicitly conveys the flow in multiple directions (see every embodiment of the disclosed invention).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, the recitation “wherein the walls act as channels to covey fluid in a single direction” is unclear.  First “the walls” lacks antecedent basis.  Only one wall is previously recited, and thus it is unclear if this recitation is referring to said wall, or multiple, different walls.  Further, the claim contradicts the disclosure, and thus lacks correspondence (see MPEP 2173.03). In this case, a wall is disclosed as partially defining a channel which conveys fluid in multiple directions, not “acting as a channel” or conveying fluid in a single direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ma (CN206410371U).
	Regarding claim 21, Ma discloses heat exchanger (see Fig. 1-7 & 9-10) comprising: at least one set of channels (see channels defined by fin divider 6; Fig. 9-10) having a proximal end (back end) and a distal end (front end), the set of channels comprising: a first channel (see one of channels defined by fin divider 6; Fig. 9-10) defined by a first skin (cover 1) and a wall (fin divider 6); and a second channel (see adjacent one of channels defined by fin divider 6; Fig. 9-10) defined by a second skin (cover 2) and the wall, wherein the wall located between the first channel and the second channel comprises a plurality of apertures (hole 6-1) to allow fluid to pass through the wall from the first channel to the second channel, wherein the apertures progressively increase in size from the proximal end of the heat exchanger towards the distal end (“the hole diameter of the split fin type splitter gradually increases from the refrigerant inlet side …to its distal end” Page 3).
Claim(s) 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ma (CN206478903U), hereinafter Ma2.
	Regarding claim 21, Ma2 discloses heat exchanger (see Fig. 13-16) comprising: at least one set of channels (see channels defined by waveform fin 15; Fig. 5-16) having a proximal end (right end) and a distal end (left end), the set of channels comprising: a first channel (see one of channels partially defined by fin divider 6; Fig. 9-10) defined by a first skin (front plate 1) and a wall (waveform fin 15; Fig. 5-16); and a second channel (see adjacent one of channels defined by waveform fin 15; Fig. 5-16) defined by a second skin (back plate 2) and the wall, wherein the wall located between the first channel and the second channel comprises a plurality of apertures (holes 5-1) to allow fluid to pass through the wall from the first channel to the second channel, wherein the apertures progressively increase in size from the proximal end of the heat exchanger towards the distal end (see diameter of holes 5-1; Fig. 16 & “the aperture of the several streaming hole (5-1) by refrigerant entering end or outlet end to the far end is gradually increased” – Page 25). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-11, 13, 18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN206410371U) in view of Banks (US5287918).
	Regarding claim 1, Ma teaches heat exchanger (see Fig. 1-7 & 9-10) comprising: at least one set of channels (see channels defined by fin divider 6; Fig. 9-10) having a proximal end (back end) and a distal end (front end), the set of channels comprising: a first channel (see one of channels defined by fin divider 6; Fig. 9-10) defined by a first skin (cover 1) and a wall (fin divider 6); and a second channel (see adjacent one of channels defined by fin divider 6; Fig. 9-10) defined by a second skin (cover 2) and the wall, wherein the wall located between the first channel and the second channel comprises a plurality of apertures (hole 6-1) to allow fluid to pass through the wall from the first channel to the second channel, wherein the apertures progressively increase in size from the proximal end of the heat exchanger towards the distal end (“the hole diameter of the split fin type splitter gradually increases from the refrigerant inlet side …to its distal end” Page 3).
	Ma does not teach wherein the heat exchanger is manufactured using diffusion bonding and superplastic forming.
Banks teaches the heat exchanger (see Fig. 5, having skins 110/112, channels 102/104, walls 106/108/98 & annotated Fig. 5 below) is manufactured using diffusion bonding and superplastic forming (“diffusion bonding” & “superplastically formed” - Col. 2, lines 40-50), in order to provide a heat exchanger with improved integrity, reduced complexity, and reduced cost of fabrication (Col. 1, lines 55-60).  It is noted while Fig. 5 does not show three layers, it is clear from the disclosure this is the case, see the manufacturing thereof in Fig. 2A-2B & “The lines 98 actually represent stop-off-free bands on the inner face of one of the outer sheets 112 of a three-sheet stack. The inner face of the other one of the outer sheets is likewise provided with stop-off-free bands, but in plan view these are positioned between the bands on the first interface A cross-section of the result after diffusion bonding and superplastic forming is shown in FIG. 5. It will be seen that the middle sheet comprising core layer. 100 has in effect become a corrugated sheet member defining fluid flow passages 102,104 between corrugations acting as fin members 106,108, but the corrugated sheet member is integral in the diffusion bonded areas 98',98 with the top and bottom facing sheet members 110,112 to achieve a unitary structure” – Col. 9, lines 5-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ma to include wherein the
heat exchanger is manufactured by diffusion bonding and superplastic forming, in order to provide a heat exchanger with improved integrity, reduced complexity, and reduced cost of fabrication (Col. 1, lines 55-60).
Regarding claim 2, Ma teaches the limitations of claim 1, and Ma further teaches the heat exchanger comprises an inlet port (4) for receiving said fluid and an outlet port (5) for allowing the fluid to exit the heat exchanger.
Regarding claim 3, Ma teaches the limitations of claim 2, and Ma further teaches
the inlet port (4) is coupled to the first channel and the outlet port (5) is coupled to the second channel.
Regarding claim 4, Ma teaches the limitations of claim 3, and Ma further teaches the inlet port (4) and the outlet port (5) are arranged at the proximal end of the set of channels and wherein the walls act as channels to convey fluid in a single direction.
Regarding claim 9, Ma teaches the limitations of claim 1, and Ma further teaches the first at least one aperture (see 6-1 at front end of Fig. 9) is towards the distal end of the set of channels. 
Regarding claims 10-11 Ma teaches the limitations of claim 1, and Ma does
not teach the set of channels follow a non-linear path between the proximal end and the distal
end; the first channel and the second channel are parallel curves relative to each other.
Banks, in a separate embodiment further teaches the set of channels follow a non-linear
path between the proximal end and the distal end; the first channel and the second channel
are parallel curves relative to each other (see heat exchange region 124; Fig. 4C & “waves” — Col 9, lines 25-45), in order to promote turbulence and improve heat transfer (Col. 9, lines 25-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ma with the curved flow non-linear flow paths of Banks, in order to promote turbulence and improve heat transfer (Col. 9, lines 25-45).
Regarding claim 13, Ma teaches the limitations of claim 1, and Banks further
teaches the wall is bonded to the first skin and the second skin (“diffusion bonding” &
“superplastically formed” - Col. 2, lines 40-50).
Regarding claim 18, Ma teaches the limitations of claim 1, and Ma further
teaches a plurality of sets of channels (see multiple channels of 6). 
Regarding claim 20, Ma teaches the limitations of claim 1, and Banks further
teaches said heat exchanger is three layers thick, the layers consisting of the first skin, the second skin, and the wall (“a cross-section of the result after diffusion bonding and superplastic forming is shown in FIG. 5. It will be seen that the middle sheet comprising core layer. 100 has in effect become a corrugated sheet member defining fluid flow passages 102,104 between corrugations acting as fin members 106,108, but the corrugated sheet member is integral in the diffusion bonded areas 98',98 with the top and bottom facing sheet members 110,112 to achieve a unitary structure” – Col. 9, lines 5-25).
Regarding claim 22, Ma teaches the limitations of claim 1, and Banks further
teaches the wall that defines, in part, the first and second channels is continuous and abuts both the first skin and the second skin (“a cross-section of the result after diffusion bonding and superplastic forming is shown in FIG. 5. It will be seen that the middle sheet comprising core layer. 100 has in effect become a corrugated sheet member defining fluid flow passages 102,104 between corrugations acting as fin members 106,108, but the corrugated sheet member is integral in the diffusion bonded areas 98',98 with the top and bottom facing sheet members 110,112 to achieve a unitary structure” – Col. 9, lines 5-25).
Claim(s) 1-4, 9-11, 13, 18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (US3220472) in view of Banks (US5287918) and Ma (CN206410371U).
Regarding claim 1, Raskin teaches (Fig. 1) a heat exchanger comprising: at least one set of channels (channels 5) having a proximal end (left end) and a distal end (right end), the set of channels comprising: a first channel (see one of channels 5) defined by a first skin (face plate 2) and a wall (4); and a second channel (see another, adjacent one of channels 5) defined by a second skin (face plate 3) and the wall (4), wherein the wall located between the first channel and the second channel comprises a plurality of apertures (openings 6) to allow fluid to pass through the wall from the first channel to the second channel.
Raskin does not teach the product by process limitation the heat exchanger is
 manufactured using diffusion bonding and superplastic forming, or wherein the plurality of walls are a single wall defining the channels.    
Banks teaches the heat exchanger (see Fig. 5, having skins 110/112, channels 102/104,
 walls 106/108/98 & annotated Fig. 5 below) is manufactured using diffusion bonding and superplastic forming (“diffusion bonding” & “superplastically formed” - Col. 2, lines 40-50) and a single wall defining the channels, in order to provide a heat exchanger with improved integrity, reduced complexity, and reduced cost of fabrication (Col. 1, lines 55-60).  It is noted while Fig. 5 does not show three layers, it is clear from the disclosure this is the case, see the manufacturing thereof in Fig. 2A-2B & “The lines 98 actually represent stop-off-free bands on the inner face of one of the outer sheets 112 of a three-sheet stack. The inner face of the other one of the outer sheets is likewise provided with stop-off-free bands, but in plan view these are positioned between the bands on the first interface A cross-section of the result after diffusion bonding and superplastic forming is shown in FIG. 5. It will be seen that the middle sheet comprising core layer. 100 has in effect become a corrugated sheet member defining fluid flow passages 102,104 between corrugations acting as fin members 106,108, but the corrugated sheet member is integral in the diffusion bonded areas 98',98 with the top and bottom facing sheet members 110,112 to achieve a unitary structure” – Col. 9, lines 5-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Raskin to include wherein the
heat exchanger is manufactured by diffusion bonding and superplastic forming, providing a wall defining channels with the first and second skins, in order to provide a heat exchanger with improved integrity, reduced complexity, and reduced cost of fabrication (Col. 1, lines 55-60).
Raskin does not teach the apertures progressively increase in size from the proximal end of the heat exchanger towards the distal end.
Ma teaches the apertures progressively increase in size from the proximal end of the heat exchanger towards the distal end, in order to improve distribution of the heat transfer fluid (Page 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the
 effective filing date of the claimed invention to have modified Raskin to include the apertures progressively increase in size from the proximal end of the heat exchanger towards the distal end as taught by Ma, in order to improve distribution of the heat transfer fluid (Page 5).
	The recitation “manufactured by diffusion bonding and superplastic forming" is
considered to be a product by process limitation. MPEP 2113 clearly states "Even though
product-by-process claims are limited by and defined by the process, determination of
patentability is based on the product itself. The patentability of a product does not depend on
its method of production. If the product in the product-by-process claim is the same as or
obvious from a product of the prior art, the claim is unpatentable even though the prior
product was made by a different processes." In this instance, the product taught by Raskin
as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim. It is noted Banks is relied upon for the structural features imparted by the product-by-process claim, and not the process performed.
Regarding claim 2, Raskin teaches the limitations of claim 1, and Raskin further teaches the heat exchanger comprises an inlet port for receiving said fluid and an outlet port for allowing the fluid to exit the heat exchanger (“inlet and outlet fittings…may also be provided…extending through the end plate 9” – Col. 2, lines 60-65). 
	Regarding claim 3, Raskin teaches the limitations of claim 2, and Raskin further teaches
the inlet port is coupled to the first channel and the outlet port is coupled to the second channel (“inlet and outlet fittings…may also be provided…extending through the end plate 9” – Col. 2, lines 60-65).
Regarding claim 4, Raskin teaches the limitations of claim 3, and Raskin further teaches
the inlet port and the outlet port are arranged at the proximal end of the set of channels and wherein the walls act as channels to convey fluid in a single direction (“inlet and outlet fittings…may also be provided…extending through the end plate 9” – Col. 2, lines 60-65).
Regarding claim 9, Raskin teaches the limitations of claim 1, and Raskin further teaches
the first at least one aperture (6) is towards the distal end of the set of channels (5).
Regarding claims 10-11 Raskin teaches the limitations of claim 1, and Raskin does
not teach the set of channels follow a non-linear path between the proximal end and the distal
end; the first channel and the second channel are parallel curves relative to each other.
Banks, in a separate embodiment further teaches the set of channels follow a non-linear
path between the proximal end and the distal end; the first channel and the second channel
are parallel curves relative to each other (see heat exchange region 124; Fig. 4C & “waves” — Col 9, lines 25-45), in order to promote turbulence and improve heat transfer (Col. 9, lines 25-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Raskin with the curved flow non-linear flow paths of Banks, in order to promote turbulence and improve heat transfer (Col. 9, lines 25-45).
Regarding claim 13, Raskin teaches the limitations of claim 1, and Banks further
teaches the wall is bonded to the first skin and the second skin (“diffusion bonding” &
“superplastically formed” - Col. 2, lines 40-50).
Regarding claim 18, Raskin teaches the limitations of claim 1, and Raskin further
teaches a plurality of sets of channels (see multiple pairs of 5). 
Regarding claim 20, Raskin teaches the limitations of claim 1, and Banks further
teaches said heat exchanger is three layers thick, the layers consisting of the first skin, the second skin, and the wall (“a cross-section of the result after diffusion bonding and superplastic forming is shown in FIG. 5. It will be seen that the middle sheet comprising core layer. 100 has in effect become a corrugated sheet member defining fluid flow passages 102,104 between corrugations acting as fin members 106,108, but the corrugated sheet member is integral in the diffusion bonded areas 98',98 with the top and bottom facing sheet members 110,112 to achieve a unitary structure” – Col. 9, lines 5-25).
Regarding claim 22, Raskin teaches the limitations of claim 1, and Banks further
teaches the wall that defines, in part, the first and second channels is continuous and abuts both the first skin and the second skin (“a cross-section of the result after diffusion bonding and superplastic forming is shown in FIG. 5. It will be seen that the middle sheet comprising core layer. 100 has in effect become a corrugated sheet member defining fluid flow passages 102,104 between corrugations acting as fin members 106,108, but the corrugated sheet member is integral in the diffusion bonded areas 98',98 with the top and bottom facing sheet members 110,112 to achieve a unitary structure” – Col. 9, lines 5-25).
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (US3220472) in view of Banks (US5287918) and Ma (CN206410371U), and in further view of Chadburn (US2981520). 
Regarding claim 5, Raskin teaches the limitations of claim 3, and Raskin does not teach  the inlet port is arranged at the proximal end of the set of channels and the outlet port is arranged at the distal end of the set of channels.
Chadburn teaches (Fig. 6-7) the inlet port (116) is arranged at the proximal end of the set of channels (see channels defined by 122) and the outlet port (117) is arranged at the distal end of the set of channels.
	Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Raskin to include the inlet and
outlet at opposite ends as taught by Chardburn, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, depending on the desired number of passes or the desired location of the inlets and outlets relative to other components, a skilled artisan would recognize the inlet and outlet could be positioned on the same or different sides, as recognized in the art  (see MPEP 2143 I).  
	Regarding claims 6-8, Raskin teaches the limitations of claim 2, and Raskin does not teach the set of channels comprises a third channel defined by the first skin and the wall, wherein the wall located between the second channel and the third channel comprises a second at least one aperture to allow fluid to pass through the wall from the second channel to the third channel; the inlet port is connected to the first channel at the proximal end of the set of channels and the outlet port is connected to the third channel at the distal end of the set of channels, the second at least one aperture is located towards the proximal end of the set of channels.
	Chardburn teaches (see Fig. 6-7) teach the set of channels (channels defined by 122) comprises a third channel (see one of said channels) defined by the first skin and the wall (see top and bottom walls Fig. 7), wherein the wall located between the second channel and the third channel comprises a second at least one aperture (one of 118) to allow fluid to pass through the wall from the second channel to the third channel; the inlet port (116) is connected to the first channel at the proximal end (top end) of the set of channels and the outlet port (117) is connected to the third channel at the distal end of the set of channels, the second at least one aperture (one of 118 at top end) is located towards the proximal end of the set of channels.
	Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Raskin to include the multi-pass configuration of Chardburn with opposite inlets and outlets, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, depending on the desired number of passes or the desired location of the inlets and outlets relative to other components, a skilled artisan would recognize the inlet and outlet could be positioned on the same or different sides, as recognized in the art  (see MPEP 2143 I).  
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (US3220472) in view of Banks (US5287918) and Ma (CN206410371U), and in further view of Li (CN205980895). 
Regarding claim 14-15, Raskin teaches the limitations of claim 13, and Baskin
further teaches the wall is corrugated and comprises a first longitudinal section
bonded to the first skin, a second longitudinal section bonded to the second skin and further suggests at least one inclined section (“a cross-section of the result after diffusion bonding and superplastic forming is shown in FIG. 5. It will be seen that the middle sheet comprising core layer. 100 has in effect become a corrugated sheet member defining fluid flow passages 102,104 between corrugations acting as fin members 106,108, but the corrugated sheet member is integral in the diffusion bonded areas 98',98 with the top and bottom facing sheet members 110,112 to achieve a unitary structure” – Col. 9, lines 5-25). Raskin as modified fails to explicitly teach the at least one inclined section between the first longitudinal section and the second longitudinal section, wherein the inclined section is inclined at an angle of approximately 30 to 60 degrees relative to the first longitudinal section and the second longitudinal section.
Li teaches (see Fig. 1/3) the at least one inclined section between the first longitudinal
section and the second longitudinal section, wherein the inclined section is inclined at an angle
of approximately 30 to 60 degrees (a = 120, page 3 & Fig. 3, and thus the supplementary angle
corresponding to the claimed angle is 60, falling within the claimed range) relative to the first
longitudinal section and the second longitudinal section, in order to provide a fin of high heat
transfer efficiency (Page 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Raskin to include the angle of
Li, in order to provide a fin of high heat transfer efficiency (Page 3).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (US3220472) in view of Banks (US5287918) and Ma (CN206410371U), and in further view of Lanaway (GB2434633). 
	Regarding claim 16, Raskin teaches the limitations of claim 1, and Raskin does not teach  
the wall has a thickness of between 0.5mm and 6mm.
Lanaway teaches the wall has a thickness of between 0.5mm and 6mm (see range .5 to 1.5 mm — Page 7 which lies entirely within the claimed range).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Raskin to include thickness of Lanaway, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, Lanaway teaches such a thickness is suitable for use in a plate heat exchanger wall. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN206410371U) in view of Banks (US5287918) and in further view of Lanaway (GB2434633). 
	Regarding claim 16, Ma teaches the limitations of claim 1, and Ma does not teach  
the wall has a thickness of between 0.5mm and 6mm.
Lanaway teaches the wall has a thickness of between 0.5mm and 6mm (see range .5 to 1.5 mm — Page 7 which lies entirely within the claimed range).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ma to include thickness of Lanaway, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, Lanaway teaches such a thickness is suitable for use in a plate heat exchanger wall. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN206410371U) in view of Banks (US5287918) and in further view of Adderley (US5465785).
Regarding claim 17, Raskin teaches the limitations of claim 1, and Banks further
teaches the first skin and the second skin are formed of a titanium (Col. 5, lines 40-50),
however, is silent to wherein the material is titanium alloy.
Adderley teaches wherein the material is titanium alloy (Col. 1, lines 45-50), in order to
provide a heat exchanger operable at high pressures and/or temperatures (Col. 1, lines 45-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Raskin to include the titanium
alloy of Adderley, in order to provide a heat exchanger operable at high pressures and/or
temperatures (Col. 1, lines 45-50).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (US3220472) in view of Banks (US5287918) and Ma (CN206410371U), and in further view of Adderley (US5465785). 
Regarding claim 17, Raskin teaches the limitations of claim 1, and Banks further
teaches the first skin and the second skin are formed of a titanium (Col. 5, lines 40-50),
however, is silent to wherein the material is titanium alloy.
Adderley teaches wherein the material is titanium alloy (Col. 1, lines 45-50), in order to
provide a heat exchanger operable at high pressures and/or temperatures (Col. 1, lines 45-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Raskin to include the titanium
alloy of Adderley, in order to provide a heat exchanger operable at high pressures and/or
temperatures (Col. 1, lines 45-50).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763